Citation Nr: 1511043	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife, G.H.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1970. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2009 rating decision of the VA Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing was obtained and associated with the record.

This issue currently on appeal was also remanded by the Board in April 2011 and June 2014 for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's psychiatric symptoms have primarily included nightmares, intrusive thoughts, hypervigilance, exaggerated startle response, social withdrawal, sleep impairment, irritability, which amount to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; his PTSD is not manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1). 

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA medical records and providing the Veteran with VA examinations in July 2009, May 2011, and July 2014.  The findings of the VA examiners involved review of the claims file and a thorough examination of the Veteran and the opinion were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Board finds there has been substantial compliance with its June 2014 remand directives.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2014). 

Additionally, the Veteran provided relevant testimony during the hearing before the undersigned in December 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Finally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  

II. The Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims. 

Service connection was established for PTSD in a October 2009 rating decision by the RO and a 30 percent disability rating was assigned, effective September 30, 2008. 

The Veteran's PTSD is rated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  Pertinent to this case, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM- IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 

As to some of the factors that go into making credibility determinations both the Court and the United States Court of Appeals for the Federal Circuit have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc. ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although it has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Turning to the evidence of record, in July 2009 the Veteran was afforded a VA PTSD examination where he stated that he experienced startle response to unexpected load noise.  He stated it was easy to startle him and he has even engaged in fights with others when they find it amusing and purposely try to cause loud noises to scare him.  He reported trouble sleeping and wakes up in cold sweat with bad dreams, which occur two to three times a week.  His prescription medication has helped with this issue.  Additional symptoms include the tendency to isolate himself and not wanting to interact with others.  He stated he has very few friends and tend to only interact with his immediate family, which includes his wife, children, and grandchildren.  The Veteran stated he occasionally spends time with his nephew or other relatives but does not have friends or tend to socialize with other people.  The Veteran stated he is not comfortable around large groups of people and prefers not to go to locations where there would be a lot of people.  He has thoughts and memories of events and people from his military service in Vietnam on a daily basis.  This also includes people who were injured and events where he was in danger and frightened.  Following service, the Veteran was employed and was currently employed but stated he was considering retiring in the near future.  The  Veteran reported he does very good work and inspections indicate his superiors are very happy with his work.  The Veteran was married three times and has four adult children; two from his first marriage and two from his current marriage.  He stated he also has four grandchildren all of whom live close to the Veteran and sees him on a regular basis.  The Veteran denied any alcohol or drug abuse problems and he denied any suicidal or homicidal ideation.

A mental status examination report stated the Veteran was casually dressed and groomed.  He was cooperative, pleasant, and gave the VA examiner no reason to question the credibility of the information provided.  The Veteran displayed a broad range affect with smiling and laughing.  The Veteran made good eye contact and his speech was logical and coherent within normal limits of respective rates and rhythm.  The Veteran mood was basically euthymic and the affects were appropriate to mood.  He was alert and oriented in all spheres, thought processes were logical and tight, and there was no loosening of association noted.  The VA examiner noted the Veteran was not confused, his memory was largely intact, and he reported no hallucinations or delusional material.  The Veteran's insight was adequate as was his judgment.  He denied any suicidal or homicidal ideation.  He was deemed competent for VA purposes and was not in need of psychiatric hospitalization.  The Veteran was diagnosed with PTSD with a GAF score of 51.   

At the December 2010 Travel Board hearing, the Veteran testified that his PTSD symptoms have been getting worse in the past year, indicating that he has become more reclusive.  His wife further testified that the medication no longer seems to be helping.  The Veteran also testified that he continues to receive VA treatment for his service-connected PTSD.  

Therefore, in May 2011 the Veteran was afforded a new VA PTSD examination where he stated he began his psychiatric treatment in 2010, several months after he retired from his job of 27 years.  He stated he is currently taking Zoloft and been followed by a mental health clinic.  The Veteran stated he thinks about his experiences in Vietnam every day and that these thoughts may last from several minutes to several hours before he is able to move on to a different topic.  The Veteran stated he has nightmares related to his war experiences once or twice a week.  He stated he avoids reminders such as funerals and crowds.  He reported he feels detached from other people.  The Veteran also reported some symptoms of elevated arousal including being easily startled by unexpected noise and people walking behind him.  He stated he is fairly irritable with decreased patience and occasional anger outbursts.  

The Veteran stated that since retiring in September 2009, he has spent time working in his yard and enjoying his time with his 4-year-old granddaughter.  He stated he enjoyed watching the birds and squirrels.  He enjoys hunting and fishing but has experienced some difficulty with his mobility.  He uses a riding lawnmower to cut the grass at home and at his church but has decreased his church attendance because he dislikes being around other people.  He stated he has no friends but enjoys spending time with his son, granddaughter, and his wife.  He plays video games on a system his son bought him and uses his iPad and computer.  The Veteran stated he goes out to eat with his wife approximately two to three times a week. 

A mental status examination revealed the Veteran was alert and oriented to person, place, and time.  He arrived at the examination casually and neatly dressed.  He was pleasant and cooperative throughout the interview session.  The Veteran's speech was of normal rate, rhythm, and tone.  The Veteran was able to express his thoughts in a logical and linear fashion.  There was no indication of hallucinations or delusions.  The Veteran's concentration and memory appeared to be grossly intact, and his insight and judgment also appeared to be intact.  The Veteran denied the use of alcohol and recreational drugs and also denied thoughts of suicidal and homicide.  The Veteran reported his mood as "sad" and stated that he wanted to be alone much of the time.  The VA examiner noted the Veteran displayed a broad affect throughout the examination.  

The Veteran was diagnosed with PTSD and a GAF score of 55.  The VA examiner stated the Veteran was experiencing mild to moderate PTSD that primarily affect his social functioning where he prefers to remain mostly isolated and has no friends.  His symptoms do not affect his occupational adjustment as he is retired but further noted they do not appear to be serious enough to preclude all types of employment.  The Veteran appears capable of managing VA funds.

VA treatment record dated February 2010 indicates the Veteran was not suicidal or homicidal.  He stated he was currently living with his wife and liked to work building things, fishing, and hunting.  He retired from his employment where he worked for 27 years.  He appeared to be in pain getting up and ambulating but did not use an assistive device.  His thought process was organized and goal-directed, and his thought content had improvement since starting Zoloft.  He was diagnosed with PTSD with a GAF score of 60.  

In March 2010, the Veteran was alert and oriented to person, place, and time.  His mood and affect was appropriate; thought process was within normal limits, logical and goal-directed; thought content was also with within normal limits; insight and judgment was adequate; and his memory, short-term and long-term, was intact. 

VA treatment records dated October and November 2010 indicate the Veteran reported he was stable and doing well.

According to a March 2012 VA treatment report, the Veteran stated he was not "any worse than normal" and feels his irritability is less than when he started treatment.  He denied any increased "jittery feeling or anxiety."  He still experienced frequent nightmares, avoidance of crowds, increased startle to loud noises, and related some depression but denied anhedonia.  He denied suicidal and homicidal ideation.  The Veteran's diagnosis of PTSD was confirmed and his GAF score was 60.

In June 2012, the Veteran stated he was frustrated with the delay in addressing his service connection claims and related some low mood to this.  He denied severe or persistent depression, anhedonia, or suicidal ideation.  The Veteran reported his PTSD symptoms remained the same.  He had nightmares almost every night and some intrusive thoughts during the day.  He experienced a lot of anxiety around groups of people and avoids them as much as possible.  He stated he tried attending church with his wife for the first time in over a year but felt very nervous.  He is easily irritable although he felt he and his wife were getting along well.  His GAF score was assessed at 60.

In April 2012, the Veteran submitted written statements from himself, family members, and colleagues which indicate that he may currently have psychiatric symptoms more severe than those reported at his May 2011 VA examination.  The Veteran also indicated that some of the observations of the May 2011 examiner were incorrect, such as the statements that the Veteran continues to attend church and go out to dinner and that he has not had any panic attacks or thought and speech impairment.  Therefore, in June 2014, the Board remanded the matter for further development, namely a new VA examination. 

In February 2013, the Veteran reported he was doing pretty well.  He denied any severe irritability with no violence of homicidal ideation.  He felt his mood was stable and denied problems with depression or anger.  He denied suicidal ideation.  The Veteran stated he was sleep well and his medications were helping without side effects.  The Veteran expressed that his family is a very positive support system.  His GAF score was 65.

According to the VA treatment record, dated August 2013, the Veteran stated he was not doing as well as he was during the last visit.  He stated the ongoing VA claim has been one stressor.  The Veteran stated his current medication helps reduce his irritability.  There was no violence of homicidal ideation but reported that his medication caused him to become "zoned out."  He had nightmares every night and has not been sleeping well.  He denied severe depression or suicidal ideation.  A mental status exam revealed the Veteran was cooperative; normal psychomotor status; mood was "not that great"; affect was euthymic with intact range but mildly irritable, normal speech in rate and volume; thought process was linear; and thought content was without suicidal or homicidal ideation, or psychosis.  The Veteran was alert and oriented; memory was grossly intact; attention/concentration was grossly intact; there was no aphasia; and with an average fund of knowledge.  The diagnosis of PTSD was confirmed with a GAF score of 60.

Subsequently, in July 2014, the Veteran was afforded another VA examination.  The Veteran's level of occupational and social impairment with regard to his disability was described as:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

The Veteran stated he had four sons, two of which he has regular contact.  He stated his leisure activities included yard work and enjoys fixing things around his house.  The Veteran reported that he will go to Walmart because he likes to look around, however, he generally went at night when it was less crowded.  He stated he used to go to church but has not attended in a couple years as he does not like being around people.  The VA examiner noted the Veteran was successful in representing his case to the city council regarding land development.  The Veteran still enjoyed hunting with his sons.  The Veteran also made a references to dining out with his wife.  It was noted the Veteran retired from work in aviation after 27 years.

The Veteran's symptoms included depressed mood, anxiety, and chronic sleep impairment.  The Veteran readily responded to questions, mood was euthymic, and affect was within normal limits (it was noted the Veteran used humor at times).  He had adequate judgment and insight with no noted impairment in orientation to time, place, and person.  The VA examiner determined the Veteran's symptoms would not preclude employment but he may be best suited for tasks that would allow him to work independently and not have to interact extensively with large groups of people.

Collectively, the aforementioned objective evidence reflects that, the Veteran's PTSD symptoms have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This is a level of occupational and social impairment consistent with the currently assigned 30 percent disability rating. 

Here, based on the review of the relevant evidence, the evidence does not more nearly approximate the criteria for a 50 percent rating as the Veteran's psychiatric symptoms are not indicative of occupational and social impairment with reduced reliability and productivity.

The Board notes that the VA treatment records reflect that the Veteran's symptoms primarily consisted of startle response, sleep disturbance from nightmares, and intrusive thoughts.  The Board acknowledges his reported longstanding lack of social interacts with others, avoidance of any reminders of his military service in Vietnam, irritability, hypervigilance, and occasional angry outbursts.  However, there was no indication that the Veteran's PTSD symptoms moderately compromised his ability to sustain social and work relationships.  Here, the Veteran was assigned GAF scores ranging from 51 to 65.  The Veteran was able to maintain a relationship with wife, his sons, and grandchildren.  He was consistently alert and oriented; his thought process was intact; there was no evidence of paranoia, delusions, or hallucination; he denied suicidal and homicidal ideation; his affect was reactive and goal-oriented; and mood was generally good. 

There is no objective medical or other persuasive evidence suggesting that the Veteran has experienced the vast majority-and arguably, more serious-symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships that are 
characteristic of the next, 50 percent rating.  Further, his symptoms do not otherwise reflect the level of disability commensurate with a 50 percent rating. 

Under the circumstances of this case, the Board finds that the Veteran's PTSD symptomatology has not met or approximated the criteria for a 50 percent rating at any point during the period of appeal.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.  On these facts, the Board determines that there is no basis for staged rating, pursuant to Fenderson, and the claim for an initial rating in excess of 30 percent for PTSD must be denied.

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his PTSD.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his PTSD symptoms because this requires only personal knowledge as it comes to him through his senses, and he is credible in regard to the reported symptoms.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability or relating such disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  The competent and credible lay evidence is outweighed by competent and credible medical evidence that evaluates the extent of the PTSD based on objective data coupled with the lay complaints.  For these reasons, greater evidentiary weight is placed on the VA examination findings in regard to the severity of the Veteran's symptoms.

The Board has also considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for the Veteran's service-connected PTSD.  Accordingly, the appeal is denied.

Extraschedular Consideration

The Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director of Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include multiple psychiatric symptoms and encompassed the Veteran's psychiatric symptoms as shown in the VA examinations and treatment records.  Further, there is no evidence of marked interference with employment, frequent periods of hospitalization, or any other factor that would render inappropriate the application of regular rating standards.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director of Compensation Service, under 38 C.F.R. § 3.321 is not warranted. 

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran has not argued, and the record does not reflect, that his service-connected PTSD, evaluated as 30 percent disabling, renders him unemployable.  As noted above, none of the VA examiners opined that the Veteran's PTSD would prevent employment.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.

	
ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD  is denied.




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


